Citation Nr: 9916602	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left posterior calf (Muscle Group (MG) 
XI), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1954.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1990 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
then located in San Francisco, California.  That RO was 
relocated and is now in Oakland, California.  In April 1996, 
the Board remanded the case to the RO for further 
development.

The record shows that after a RO hearing in March 1997, the 
veteran was present at a Board hearing held at the RO in 
December 1998.  The member of the Board who presided at the 
December 1998 hearing subsequently left the Board.  In May 
1999, the veteran was advised by the Board of his options 
regarding another hearing and of the Board's intention to 
proceed on the record if he did not respond within the time 
provided.  The time for response passed without any 
communication from the veteran regarding his decision.  
Therefore, the Board will proceed on the record.  


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the left 
posterior calf are currently manifested by no more than 
moderately severe disability of MG XI, arthritis of the left 
knee and a moderately tender scar; neurologic residuals of 
the shell fragment wound are limited to no more than mild 
sensory impairment.

2.  Neither the neurologic nor muscle injury residuals of the 
left posterior calf shell fragment wound are shown to have 
markedly interfered with employment or required frequent 
periods of hospital treatment; there were no exceptional or 
unusual circumstances present in the veteran's case that 
would have warranted a referral to the VA Director of the 
Compensation and Pension Service.


CONCLUSION OF LAW

The criteria for an increased disability evaluation of 40 
percent for residuals of a shell fragment wound of the left 
posterior calf have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.68, 4.73, 
4.124a, Diagnostic Codes 5311, 7804 (in effect prior to July 
3, 1997 and as amended, 62 Fed. Reg. 30239 et seq. (June 3, 
1997) (effective July 3, 1997), 7804, 8524 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record does not include a copy of the rating decision 
wherein the RO granted service connection for the veteran's 
left leg gunshot wound residuals.  However other 
correspondence on file indicates that in December 1954 he was 
given a 10 percent rating for residuals of a shell fragment 
wound of the posterior surface of the left calf, MG "XIII".  
It was also reported that the service medical records showed 
two wounds on the posterior surface of the left calf that 
required debridement and surgical removal of a foreign body 
from the left popliteal space.  

On a VA examination in 1955 the veteran complained of 
discomfort throughout the entire left leg.  After examination 
that included an X-ray of the left knee reported as negative, 
the diagnosis was shrapnel wound, calf and popliteal space, 
without objective findings, scars only.  As described, one 
scar was about 3 inches long in the left popliteal space and 
it extended down about 2 more inches into the calf.  Two 
scars, each 1/2 inch in diameter, were located on the right 
side of the left calf over the gastrocnemius muscle.  The 
three scars identified were described as soft, supple, 
nonadherent, nontender and pigmented, and not interfering 
with the function of the extremity. 

The veteran initiated the current appeal in correspondence 
received at the RO in March 1990.  The RO supplemented the 
record of contemporaneous VA outpatient treatment with an 
examination in 1990 that reported the veteran's complaint of 
pain from a left lower extremity wound and found a limp 
secondary to pain, but no limitation of motion, sore muscles 
or atrophy.  A neurology examiner reported neurogenic pain 
syndrome secondary to a left leg shrapnel injury with normal 
appearing motor strength and subjectively decreased sensation 
sense over the left thigh.  

The RO in September 1990, citing the recent examination 
findings, increased the veteran's disability rating to 20 
percent under Diagnostic Code 5311 criteria where it has 
remained.  The disability was rated as residuals of a shell 
fragment wound of the left posterior calf (MG XI) with 
arthritis of the left knee and neurogenic pain syndrome.

A VA examiner in August 1991 reported an approximately 10 
inch scar, linear and irregular, across the left popliteal 
space, that the left calf was 3 cm. larger than the right and 
that left knee range of motion was 0 to 130 degrees.  The 
examiner also reported a small 3-cm. cluster of .3 cm. 
dilated veins in the medial aspect of the left knee, a 
smaller cluster posterior and 1+ pitting edema of the left 
ankle.  The veteran's gait was described as normal but slow 
reportedly from discomfort in the leg.  The diagnoses were 
status post gunshot wound of the left leg with venous and 
lymphatic insufficiency; neurogenic pain syndrome and 
probable degenerative arthritis of the left knee.  An X-ray 
was reported as negative. 

A neurology examiner in 1991 reported no motor deficit and 
decreased sensation to light pin prick over the left calf 
area.  The examiner's impression was neurogenic pain syndrome 
of the left leg along with sensory impairment in the lower 
leg secondary to shrapnel injury.

After additional VA outpatient treatment records dated in 
1991 and 1992 were obtained that included some references to 
the left lower extremity among other disorders, the RO 
obtained another examination in late 1992.  

The VA examiner reported that the veteran complained of 
intermittent, sharp pain that radiated down the entire lower 
extremity from the low back and was associated with numbness.  
From the wound itself the complaints were occasional pain in 
the popliteal fossa and on the medial aspect of the knee.  
The veteran stated that he did not wear a knee brace, and 
that the knee did not give out, lock or swell and there was 
no limitation of motion.   

The examiner reported that the veteran wore bilateral support 
stockings and that the left thigh and calf were respectively 
11/2 cm. and 3 cm. greater than the right side.  A nontender, 
nonadherent and nondepressed 19 cm x 1 to 2 cm. sigmoid-
shaped scar was located in the popliteal fossa.  The left 
knee showed no swelling, tenderness or deformity, and the 
patella was nontender and normal in position and mobility.  
There was mild laxity of the anterior cruciate and lateral 
collateral ligaments and the range of motion of the knee with 
pain was "130/140" degrees.  The diagnoses were scar from 
shell fragment wound of the left popliteal fossa; left knee 
disability, see August 1991 X-ray, and left leg sciatica.  

VA examination in mid 1993 found the veteran complaining of 
numbness and daily pain described as aching in the knee 
region, and as throbbing and sharp that radiated to the ankle 
and heel, and that had been worse for several years.  He also 
reported occasional swelling of the leg, cyanosis and left 
knee weakness with frequent giving way.  He reported problems 
with use of a bicycle and getting up from a chair.  

The examiner reported no depression at the scar sites as 
previously described or adhesion, tendon damage or direct 
evidence of joint damage by shrapnel.  Strength was graded as 
5/5 in the left lower extremity, and there was mild 
tenderness but no muscle hernia, 1+ crepitance, no laxity, 
and motion of the left knee was from 0 to 130 degrees.  The 
diagnoses were essentially as previously reported.  An X-ray 
of the left knee was reported as showing minimal degenerative 
change.

On reexamination in late 1993 the veteran continued to 
express complaints of pain and numbness related to the left 
knee but reported no locking or stiffness.  

The examiner reported that the veteran walked with a left leg 
limp and had left thigh and calf circumference respectively 
consistent with previous measurement.  The left knee showed a 
prominent tibiale tubercle and tenderness along the medial 
joint line.  The sigmoid shaped scar on the proximal aspect 
of the left calf was described as slightly depressed, 
slightly adherent and moderately tender.  Mild varicosities 
were present below the left knee in the greater and lesser 
saphenous systems and there was 1+ edema.  The patella was 
described as normal in position and mobility, and mildly 
tender.  The range of motion with pain but without crepitus 
was once again reported as 130/140 degrees.  The previously 
reported diagnosis for the left leg shell fragment wound 
residuals was continued.

The record shows that prior to the 1996 Board remand the 
claims folder was supplemented with additional VA outpatient 
treatment records through 1997, and several lay statements.  
Thereafter, the RO obtained an extensive record from the 
Social Security Administration (SSA) that consisted 
principally of medical evaluation reports during the mid 
1980's, and the veteran provided testimony at a RO hearing in 
1997.  

On a VA examination in 1997 the examiner reported the 
veteran's left calf measured 2 1/2 cm. greater than the 
right, a range of left knee motion to 135 degrees, and that 
the veteran could heel and toe walk bilaterally.  The 
examiner reported there was no sensory abnormality except for 
a vague hypesthesia to cold and pin in the S1 distribution on 
the left.  The scar that ran through the popliteal fossa from 
about 8 cm. above to 10 cm. below the popliteal area was 
described as rather ragged.  There was no weakness of ankle 
flexion or extension and the range of motion was normal.

The examiner opined that after reviewing all of the 
subsequent injuries to the veteran's left knee, it could be 
stated with a reasonable degree of medical certainty that 
there was no current evidence of any disability with the 
function of the left calf that was service-connected or that 
the veteran at this time had significant arthritis of the 
left knee or any neurogenic pain syndrome.

The examiner also reported that the veteran had good dorsalis 
pedis and posterior tibial pulses bilaterally and no evidence 
of any circulatory disturbance in either foot or leg.  
Regarding weakened movement, incoordination or excess 
fatigability, the examiner opined it was clear that if the 
veteran had any disability related to function of the left 
calf, none could be clearly referred at this time to the 
service-connected disability, and that whatever 
manifestations there are, were slight.  It was the examiner's 
opinion regarding pain that the veteran had little if any 
visibly manifested pain on movement; nor did he have any 
degree of muscle atrophy attributable to the service-
connected disability or objective manifestations to 
demonstrate disuse or functional impairment due to pain from 
the service-connected disability.  

It was the examiner's judgment that there was no correlation 
between whatever injury the veteran may have suffered in 
service and any current disability, and that his problems 
were so complicated by subsequent industrial injuries and 
multiple surgeries on the left knee that it was impossible at 
this time to state what was due to a service-connected 
injury.  The examiner noted that the veteran had never 
mentioned any service-connected injury at any time when he 
underwent examinations for his industrial injuries.

At a Board hearing in December 1998 the veteran complained of 
left lower extremity numbness and pain, pain with movement 
that was constant, and muscle spasm of the left calf.  He 
also reported that VA saw him on an outpatient basis every 
three months.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 30 percent rating for 
limitation of flexion of the leg to 15 degrees and a 20 
percent rating for limitation of flexion of the leg to 30 
degrees.  Code 5260. 



Group XI, function: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6). Posterior and lateral crural muscles, and 
muscles of the calf: (1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  For a severe 
disability a 30 percent rating is provided.  For a moderately 
severe disability a 20 percent rating is provided.  For a 
moderate disability a 10 percent rating is provided and for a 
slight disability a 0 percent rating is provided.  Code 5311.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation. Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm.

Standardized joint motion of the knee: 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.




Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed.Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles: 



(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  




The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 






(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.


Paralysis of the internal popliteal nerve (tibial): Complete 
paralysis; plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost shall be 
rated 40 percent.  Severe incomplete paralysis shall be rated 
30 percent, moderate incomplete paralysis shall be rated 20 
percent and mild incomplete paralysis shall be rated 10 
percent.  Code 8524.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.    

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim.  The veteran has been provided 
comprehensive examinations in connection with the claim and 
other records have been obtained.  As a result of the Board 
remand, comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Since the Board remand, the holding in Stegall v. West, 11 
Vet. App. 268 (1998) requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination in the veteran's well grounded claim for 
increase and asked the RO to request additional medical 
evidence from the veteran and obtain VA examinations.  The RO 
was conscientious in developing the record and the Board is 
satisfied that the VA examination in 1997 met the remand 
requirement to discuss the elements of the disability as 
reflected in earlier examination reports.  

Although it appears that only one examiner was tasked in 1997 
with assessing the veteran's overall disability, the Board 
does not find this as being potentially prejudicial as the 
Board did not intend to require specialists in each area to 
examine the veteran.  

This examination is but one piece of evidence.  The veteran 
has been provided several VA examinations in connection with 
the claim that viewed collectively offer probative evidence 
for an informed determination of the level of impairment from 
the residuals of his left calf wound.  Also from the 
perspective of timely adjudication of the claim for increase 
and the judicious use of limited adjudication resources, the 
Board cannot ignore that this appeal has been pending for 
nearly a decade, and though one might argue with the adequacy 
of the recent examination, or the absence of a record of 
current treatment mentioned by the veteran at the 1998 Board 
hearing, to delay the appeal any longer does not appear 
warranted in view of the information currently on file.

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
left posterior calf disability.  

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
benefit as no substantive change occurred.  62 Fed. Reg. 
30235 (June 3, 1997).  Therefore, the current rating criteria 
will be applied.  The Board recognizes that the recently 
revised rating criteria for muscle injuries were reviewed 
initially by the RO and no comparison of the previous and 
current criteria was made.  However, the Board is satisfied 
that no prejudice to the appellant has occurred as a result.  
The revised regulations, as finally issued, were consistent 
with the VA's intention, as expressed in the published 
proposal to amend, to condense and clarify the regulations 
rather than substantively amend them.  See, 62 Fed. Reg. 
30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 16, 1993).  

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas, supra.  Only the current version is provided 
as no substantive changes appear in the applicable criteria 
in either version.

Another matter that cannot be overlooked is whether the 
veteran's muscle injury has been incorrectly rated as an 
injury to MG XI.  The initial RO decision granting service 
connection may have placed the disability under MG XIII 
without the basis for the selection being noted in 
contemporaneous correspondence.  However, years later a VA 
examiner reported involvement of MG XI only in the diagnosis.  
The RO has adjusted the diagnostic code.  Given these facts, 
it appears the reference to MG XIII early on was 
administrative error.  

Though the Board recognizes that arguably more than a 
harmless administrative error occurred since different 
diagnostic codes are involved and different function 
assessed, the Board does not find a remand necessary since 
there is ample evidence locating the wound residuals in the 
gastrocnemius muscle of the left posterior calf which is a 
muscle found in MG XI.  

Further, there has never been any indication in the numerous 
comprehensive examinations of shell fragment wound disability 
other than at the left posterior calf site.  Gifford v. 
Brown, 6 Vet. App. 269, 271 (1994); see also for example the 
reasoning in Marez v. Brown, No. 94-996 (U.S. Vet. App. Nov. 
22, 1995, current evidence of disability needed to require 
remand.).  

The Board will observe that the ratings under MG XI assess 
the intensity of muscle symptoms as reflected in function of 
the knee and foot as primary rating criteria for the 
incremental ratings shown above.  

The record reflects that the RO has rated the veteran's 
disability on the basis of contemporaneous VA examinations.  
There are comprehensive VA examinations annually from 1990 to 
1993 and in 1997.  Viewed collectively, these examinations 
offer substantive information probative of the severity of 
the service-connected left posterior calf disability.  The 
most recent VA examination report appears to offer 
conflicting evidence of the severity of the left posterior 
calf disability when viewed with previous examinations.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The orthopedic symptoms, overall, appear to 
reflect no more than the corresponding percentage evaluation 
of 20 percent would contemplate under Code 5311 recognizing 
moderately severe disability.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  

Here, however, applying the rating schedule liberally results 
in no more than a 20 percent evaluation.  The recent 
examinations do confirm appreciable disability from muscle 
injury, principally slight limitation of motion of the left 
knee from arthritis that is a component of the service-
connected disability.  This combined with the ragged and 
depressed scar but no atrophy or more than slight knee 
ligament laxity would appear to support no more than 
moderately severe muscle disability based upon the 
objectively reported limitation of function.  

Although the veteran's appreciation of his symptomatology is 
noted, his current recollection of the extent of symptoms 
must be viewed against the record and does not appear to 
correspond to the information recorded in recent 
comprehensive evaluations. 

The moderately severe level of disability appears to have 
been accounted for in the current evaluation, particularly in 
view of the objective findings most recently reported.  The 
1997 examination is commendable for thorough evaluation of 
essential rating elements as discussed in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) and Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), which the Board in remanding the case found 
applicable.  

The Board may not overlook that a VA examiner in late 1993 
found the largest of the residual scars to be moderately 
tender and that the assessment was not contradicted by the 
examiner in 1997.  Thus resolving reasonable doubt in the 
veteran's favor, in the absence of functional impairment from 
the scar he may properly be assigned a 10 percent rating for 
a symptomatic scar under Code 7804.  

The Board is mindful that examinations prior to November 1993 
did not report a tender scar.  However, given that the 1997 
examination did not contradict this finding, the Board 
believes that the veteran is entitled to the benefit of the 
doubt.

A more significant issue in the overall disability rating is 
a separate evaluation for the neurological impairment.  The 
1997 examination notwithstanding, the Board must observe that 
earlier examinations by VA neurologists consistently reported 
a left lower extremity sensory impairment, neuropathic pain, 
that is listed as a component of the service-connected 
disability.  The neurologic disorder being wholly sensory, no 
motor deficit being reported, reasonably allows for a 
separate rating of 10 percent by analogy to Code 8524 as the 
code mentions the popliteal fossa which has also been 
mentioned by VA examiners in describing the veteran's left 
posterior calf wound.  

In summary, the Board finds that, overall, a combined 
evaluation of 40 percent is warranted for the left posterior 
calf shell fragment wound residuals.  38 C.F.R. § 4.25.  This 
rating takes into account the orthopedic, neurologic and scar 
residuals that are service-connected components of the 
disability.  This combined rating corresponds to the highest 
amputation rule rating for below the knee disabilities.  

Although the Board recognizes that a rating for the scar 
residuals under Code 7804 may exceed the amputation rule 
rating, there are no other service connected disability 
components for rating, and nonservice-connected disability 
may not be used in determining the service-connected 
disability rating.  It is pertinent to note that the veteran 
is not service-connected for any vascular deficiency of the 
left lower extremity and none was noted on the 1997 
examination.  38 C.F.R. § 4.14. 

Regarding extraschedular consideration, the Board observes 
that the RO has considered the application of 38 C.F.R. 
§ 3.321(b)(1) to the left posterior calf shell fragment wound 
residuals in the first instance as the Board requested in the 
1996 remand.

The relevant facts, briefly stated, are that the veteran has 
apparently not worked gainfully since the late 1980's as 
reflected in the extensive record furnished by the SSA.  His 
shell fragment wound disability of the left posterior calf 
has been reviewed on several comprehensive examinations 
discussed previously, and he has also been seen on an 
outpatient basis for these and other complaints which are 
well documented in the record of outpatient treatment.  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston, 10 Vet. App. at 86.  However, such factors would be 
apparent from the record and necessarily relate to the 
service-connected disability.  See, e.g., Smallwood v. Brown, 
10 Vet. App. 93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  There does not appear to be probative 
evidence that any nonservice-connected disorders affect the 
service-connected left lower extremity disability in such a 
manner to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet App. 
at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a left posterior 
calf disability.  The pertinent part of the regulation, 
though somewhat ambiguously worded, appears to contemplate an 
individual, rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected left 
posterior calf disability.  

The record does not establish an exceptional or unusual 
disability picture as a result of his left posterior calf 
wound disability.  And, the Board does not find any 
extraneous circumstances that could be considered exceptional 
or unusual such as were present in Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) to warrant a different result in view of 
the veteran's work history and treatment for his service-
connected disability components as reflected in the record.  
See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 (1996); 
Shipwash v. Brown, 8 Vet. App. at 227.  


ORDER

Entitlement to an increased rating of 40 percent for 
residuals of a shell fragment wound of the left posterior 
calf (Muscle Group (MG) XI) is granted, subject to the 
regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

